DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Mollon on 2/9/22.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. A catheter extending in an axial direction for allowing passage of blood, comprising: 
a tube defining a blood feeding lumen extending in the axial direction
a rigid connector receiving the tube and having a side hole; 
wherein the tube comprises a blood feeding hole at a distal end of the blood feeding lumen cooperating with the side hole to define an opening with a proximal edge facing the blood feeding lumen that is cut out to a bottom portion of the blood feeding hole so that the proximal edge is substantially perpendicular to the axial direction, and wherein the opening has an outer shape decreasing in width from the proximal edge to the distal end of the blood feeding lumen; 
wherein the blood feeding hole comprises a distal wall formed at a distal side of the blood feeding hole as an extension of a bottom planar wall of the tube so as to be curved into a concave shape.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Mahurkar (US 4,134,402, cited previously) discloses a catheter (20; see Figs. 6-9) extending in an axial direction (left to right in Fig. 6) for allowing passage of blood (device being used for hemodialysis – see abstract & all of background section), comprising: a tube (tube referred to as “blood intake lumen 23”) defining a blood feeding lumen (interior of 23) extending in the axial direction to a distal end (end located in solid terminal portion 30); and a connector (tubing referred to as “lumen 21”) receiving the tube (23 is inserted into 21; see para beginning line 38 col. 3) and having a side hole (24); wherein the tube comprises a blood feeding hole (25) at a distal end (distal end being interpreted as a distal portion of 23 which includes port 25) of the blood feeding lumen cooperating with the side hole to define an opening with a proximal edge facing the blood feeding lumen that is cut out to a bottom portion of the blood feeding hole so that the proximal edge is substantially perpendicular to the axial direction (see Fig. 6, 8). Mahurkar is silent to the connector being rigid and to wherein the opening has an outer shape decreasing in width from the proximal edge to the distal end of the blood feeding lumen. And, while Bell et al. (US 2006/0020256 A1, cited previously) and Jonkman et al. (US 5,976,114) make up for these deficiencies (see 12/10/21 Non-Final rejection), each are silent to wherein the blood feeding hole comprises a distal wall formed at a distal side of the blood feeding hole as an extension of a bottom planar wall of the tube so as to be curved into a concave shape in combination with the rest of the limitations of claim 1.
Claims 3-5 depend from claim 1.
 of the limitations of a catheter extending in an axial direction for conveying blood in an extracorporeal blood circulator, comprising: a rigid connector having a side hole; a first tube with a proximal end connected to a distal side of the connector and a distal end for receiving a blood flow from a living body; a second tube with a distal end connected to a proximal side of the connector and a proximal end for coupling the blood flow received from the living body to the extracorporeal blood circulator; a third tube installed within the second tube and defining 33Attorney Docket 2016-0396US01(10027) a blood feeding lumen extending in the axial direction, wherein the third tube has a distal end coupled to the connector and a proximal end for receiving a return blood flow from the extracorporeal blood circulator, wherein the distal end of the third tube defines a blood feeding hole in cooperation with the side hole to define an opening with a proximal edge facing the blood feeding lumen that is cut out to a bottom portion of the blood feeding hole so that the proximal edge is substantially perpendicular to the axial direction, and wherein the opening has an outer shape decreasing in width from the proximal edge to a distal side of the blood feeding hole.
Claims 7-10 depend from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/            Primary Examiner, Art Unit 3783